DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 1/24/2022. Claims 1, 6, 11 and 15 have been amended. Claims 1-15 are pending.

Response to Arguments
	Applicant’s arguments against the prior art rejections have been fully considered but are not deemed to be persuasive.

	On pages 5-6 of the remarks, applicant contends with respect to independent claim 1 that primary reference Farjadrad does not disclose that the predetermined bits are replaced with side-channel after encoding. In response, it is noted that as noted in pages 4-5 of the Non-Final rejection states the secondary reference NPL IEEE Standard for Ethernet discloses the feature of replacing zero bits with the side-channel bits in pages 63-64, section 123.1.3.1, which discloses that 1723 bits are encoded by a systematic LDPC(1723,2048) encoder, and then the 97 zero-bits are then replaced with vendor-defined random data.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farjadrad et al. (9363039, patented Jun. 7, 2016), hereinafter “Farjadrad”, in view of NPL IEEE Standard for Ethernet, Amendment 7: Media Access Control Parameters, Physical Layers, and Management Parameters for 2.5 Gb/s and 5 Gb/s Operation, .

Regarding independent claim 1, Farjadrad discloses:
A device for sending side-channel bits on an Ethernet cable (see Farjadrad, Fig 14, Col 17 lines 15-18: a BASE-T transceiver 1400 that employs a framing module to generate a unique transport frame for variable rate Ethernet data transmission, and see Col 17 lines 26-28: the transceiver 1400 includes a 10 Gigabit Media Independent Interface (XGMII) 1402 that interfaces the transceiver (PHY) to a media access controller (MAC), comprising: 
an encoder configured to encode payload bits to generate an encoded frame, wherein zero bits are added to the payload bits before encoding to generate parity bits (see Farjadrad, Fig 14, Col 17 lines 26-45: The framing module aggregates a certain amount of the data as a payload, at 1408, together with an auxiliary bit 1406 and a number of "predetermined bits", at 1409. The aggregated information is then forward error encoded via an LDPC encoder 1410, which appends the aggregated information with a series of check bits, at 1412.  The resulting generated data structure takes the form of an LDPC transport frame, and see Fig 14 item 1409: 97 zeroes); …

Farjadrad further discloses XGMII 1402 that interfaces the transceiver (PHY) to a media access controller (MAC) in Col 17 lines 26-28, and the 97 predetermined bits can include pseudorandom data, or be replaced with user-defined data for additional 

	Farjadrad does not explicitly disclose:
… a controller configured to replace the zero bits with the side-channel bits, wherein the side-channel bits are control signal bits or data bits; and 
a signal processor configured to modulate the encoded frame with the side-channel bits and transmit the modulated encoded frame on an Ethernet cable.

However, NPL discloses:	… a controller configured to replace the zero bits with the side-channel bits, wherein the side-channel bits are control signal bits or data bits (see NPL, pg 63, pg 64, section 123.1.3.1: The 1723 bits are encoded by a systematic LDPC(1723,2048) encoder, which adds 325 LDPC check bits to form an LDPC codeword of 2048 coded bits. The 97 zero-bits are then replaced with vendor-defined random data, and see also pg 80), and 
a signal processor configured to modulate the encoded frame with the side-channel bits and transmit the modulated encoded frame on an Ethernet cable (see NPL, pg 64 section 123.1.3.1: The resulting 2048 bit LDPC frame is then divided into 512 4-bit labels, which are mapped into PAM16 modulation symbols. The PMA transmits the PAM16 symbols over the four wire pairs in the form of 128 constituent PAM16 symbols per pair. In the receive direction (see Figure 126–7), in normal mode, the PCS processes code-groups received from the remote PHY via the PMA in 128 four-dimensional (4D) symbol blocks and maps them to the XGMII service interface in the receive path).

Farjadrad and NPL are analogous arts, because they are about Ethernet communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Farjadrad, with the feature of zero-bits in an LDPC frame replaced with vendor-defined random data and then mapped into modulation symbols before transmission as disclosed by NPL, with the motivation to improve the transmission characteristics of information to be transferred, as disclosed by NPL in page 79 section 126.3.2.2.2.

Regarding claim 2, the combination of Farjadrad and NPL further discloses wherein the encoder is configured to encode the payload bits and the zero bits using a low density parity check (LDPC) code (see Farjadrad, Fig 14, Col 17 lines 46-57: The aggregated information is then forward error encoded via an LDPC encoder 1410, which appends the aggregated information with a series of check bits, at 1412. The resulting generated data structure takes the form of an LDPC transport frame).

Regarding claim 3, the combination of Farjadrad and NPL further discloses wherein the encoder is configured to encode the side-channel bits for error correction and/or encryption (see Farjadrad, Fig 14, Col 17 lines 46-57: The aggregated information is then forward error encoded via an LDPC encoder 1410, which appends the aggregated information with a series of check bits, at 1412. The resulting generated data structure takes the form of an LDPC transport frame, and see Col 8 lines 1-12: forward error correction (FEC) coding on the data bits).

Regarding claim 4, the combination of Farjadrad and NPL further discloses wherein the zero bits are replaced with the side-channel bits at a physical layer (see Farjadrad, Col 17 lines 26-28: the transceiver 1400 includes a 10 Gigabit Media Independent Interface (XGMII) 1402 that interfaces the transceiver (PHY) to a media access controller (MAC), and see NPL, pg 64 section 123.1.3.1:  The resulting 2048 bit LDPC frame is then divided into 512 4-bit labels, which are mapped into PAM16 modulation symbols. The obtained PHY frame of 512 PAM16 symbols is passed on to the PMA).

Regarding claim 5, the combination of Farjadrad and NPL further discloses wherein the side-channel bits are used for control signals (see NPL, pg 64, section 123.1.3.1: Each group of eight octets along with the data/control indications is transcoded into a 65-bit block. The resulting 65-bit blocks are scrambled and assembled in a group of 25 blocks, yielding an Ethernet payload of 25 × 65 = 1625 bits. Additionally, 97 zero-bits are appended, and a leading auxiliary bit is added to obtain a block of 1723 bits).



A device for receiving side-channel data on an Ethernet cable (see Farjadrad, Fig 14, Col 17 lines 15-18: a BASE-T transceiver 1400 that employs a framing module to generate a unique transport frame for variable rate Ethernet data transmission, and see Col 17 lines 26-28: the transceiver 1400 includes a 10 Gigabit Media Independent Interface (XGMII) 1402 that interfaces the transceiver (PHY) to a media access controller (MAC), and see Fig 16 Col 18 lines 23-30: FIG. 16 illustrates a receive side of the transceiver 1400 of FIG. 14. Much of the receive side of the transceiver includes circuitry that is the inverse of the transmit side), comprising: 
a signal processor configured to receive a signal on an Ethernet cable and demodulate the received signal to generate a received data frame, wherein the received data frame includes payload bits, side-channel data bits, and parity bits (see Farjadrad, Col 18 lines 23-30: A symbol mapper 1604 then reassembles the received symbols into a sequence of 512 nibbles, where they undergo LDPC decoding by an LDPC decoder 1606), …
… a decoder configured to replace the side-channel bits with zero bits and decode the received data frame to recover the payload bits, wherein the side-channel bits are control signal bits or data bits (see Farjadrad, Fig 16, Col 18 lines 31-36: prior to undergoing the LDPC decoding, the 97 "predetermined bits" are forced to "zero" values.  As zeros, the sequence of 97 bits are thus known bits, and see Col 18 lines 37-42: the decoded symbols are fed to a framing module 1608, where they form a 2048 bit transport frame 1610, including an auxiliary bit, data payload, 97 zeroes, and 325 check bits.  Everything but the data payload is then discarded, and the payload passed into a FIFO, and then descrambled into 65-bit Ethernet data blocks).

Farjadrad does not explicitly disclose:
… a controller configured to extract the side-channel bits from zero-bits positions of the received data frame, and …

However, NPL discloses:
… a controller configured to extract the side-channel bits from zero-bits positions of the received data frame (see NPL, pg 81, pg 87 section 126.3.2.3: The randomized bits are replaced with known zeros, and see pg 64, section 123.1.3.1: The 1723 bits are encoded by a systematic LDPC(1723,2048) encoder, which adds 325 LDPC check bits to form an LDPC codeword of 2048 coded bits. The 97 zero-bits are then replaced with vendor-defined random data), and …

Farjadrad and NPL are analogous arts, because they are about Ethernet communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Farjadrad, with the feature of zero-bits in an LDPC frame replaced with vendor-defined random data for transmission, and then at reception the randomized bits are replaced with known zeros as disclosed by NPL, with the motivation to improve the transmission characteristics of information to be transferred, as disclosed by NPL in page 79 section 126.3.2.2.2.

wherein the decoder is configured to decode the received data frame using a low density parity check (LDPC) code (see Farjadrad, Fig 16, Col 18 lines 31-36: prior to undergoing the LDPC decoding, the 97 "predetermined bits" are forced to "zero" values.  As zeros, the sequence of 97 bits are thus known bits, and see Col 18 lines 37-42: the decoded symbols are fed to a framing module 1608, where they form a 2048 bit transport frame 1610, including an auxiliary bit, data payload, 97 zeroes, and 325 check bits).

Regarding claim 8, the combination of Farjadrad and NPL further discloses wherein the decoder is configured to decode the side-channel bits for error correction and/or decryption (see Farjadrad, Fig 14, Col 17 lines 46-57: The aggregated information is then forward error encoded via an LDPC encoder 1410, which appends the aggregated information with a series of check bits, at 1412. The resulting generated data structure takes the form of an LDPC transport frame, and see Fig 16 Col 18 lines 23-30: FIG. 16 illustrates a receive side of the transceiver 1400 of FIG. 14. Much of the receive side of the transceiver includes circuitry that is the inverse of the transmit side, and see Col 8 lines 1-12: forward error correction (FEC) coding on the data bits).

Regarding claim 9, the combination of Farjadrad and NPL further discloses wherein the controller is configured to extract the side-channel bits at a physical layer (see Farjadrad, Col 17 lines 26-28: the transceiver 1400 includes a 10 Gigabit Media Independent Interface (XGMII) 1402 that interfaces the transceiver (PHY) to a media access controller (MAC), and see NPL, pg 64 section 123.1.3.1:  The resulting 2048 bit LDPC frame is then divided into 512 4-bit labels, which are mapped into PAM16 modulation symbols. The obtained PHY frame of 512 PAM16 symbols is passed on to the PMA, and see pg 87 section 126.3.2.3: The PCS Receive function accepts received code-groups provided by the PMA Receive function via the parameter rx_symb_vector. The PCS receiver uses knowledge of the encoding rules to correctly align the 65B-LDPC frames).

Regarding claim 10, the combination of Farjadrad and NPL further discloses wherein the side-channel bits are used for control signals (see NPL, pg 64, section 123.1.3.1: Each group of eight octets along with the data/control indications is transcoded into a 65-bit block. The resulting 65-bit blocks are scrambled and assembled in a group of 25 blocks, yielding an Ethernet payload of 25 × 65 = 1625 bits. Additionally, 97 zero-bits are appended, and a leading auxiliary bit is added to obtain a block of 1723 bits).

Regarding independent claim 11, Farjadrad discloses:
A method of sending side-channel data on an Ethernet cable (see Farjadrad, Fig 14, Col 17 lines 15-18: a BASE-T transceiver 1400 that employs a framing module to generate a unique transport frame for variable rate Ethernet data transmission, and see Col 17 lines 26-28: the transceiver 1400 includes a 10 Gigabit Media Independent Interface (XGMII) 1402 that interfaces the transceiver (PHY) to a media access controller (MAC), comprising: 
receiving payload bits to be transmitted (see Farjadrad, Fig 14, Col 17 lines 26-45: The XHMII interface feeds data to a framing module 1404. The framing module aggregates a certain amount of the data as a payload, at 1408, together with an auxiliary bit 1406 and a number of "predetermined bits", at 1409. The aggregated information is then forward error encoded via an LDPC encoder 1410, which appends the aggregated information with a series of check bits, at 1412.  The resulting generated data structure takes the form of an LDPC transport frame, and see Fig 14 item 1409: 97 zeroes); 
adding zero bits to the payload bits (see Farjadrad, Fig 14, Col 17 lines 26-45: The XHMII interface feeds data to a framing module 1404. The framing module aggregates a certain amount of the data as a payload, at 1408, together with an auxiliary bit 1406 and a number of "predetermined bits", at 1409. The aggregated information is then forward error encoded via an LDPC encoder 1410, which appends the aggregated information with a series of check bits, at 1412.  The resulting generated data structure takes the form of an LDPC transport frame, and see Fig 14 item 1409: 97 zeroes); 
encoding the payload bits and the zero bits to generate an encoded frame including the payload bits, the zero-bits, and parity bits (see Farjadrad, Fig 14, Col 17 lines 26-45: The XHMII interface feeds data to a framing module 1404. The framing module aggregates a certain amount of the data as a payload, at 1408, together with an auxiliary bit 1406 and a number of "predetermined bits", at 1409. The aggregated information is then forward error encoded via an LDPC encoder 1410, which appends the aggregated information with a series of check bits, at 1412.  The resulting generated data structure takes the form of an LDPC transport frame, and see Fig 14 item 1409: 97 zeroes); …

Farjadrad further discloses XGMII 1402 that interfaces the transceiver (PHY) to a media access controller (MAC) in Col 17 lines 26-28, and the 97 predetermined bits can include pseudorandom data, or be replaced with user-defined data for additional payload in Col 18 lines 5-22, each transport frame generated by the framing module 1404 is mapped into plural symbols by a symbol mapper 1414 in Col 17 lines 41-44, and receiving the mapped data in Fig 16 Col 18 lines 23-30.

Farjadrad does not explicitly disclose:
… replacing the zero-bits with side-channel bits, wherein the side-channel bits are control signal bits or data bits; 
modulating the encoded frame with the side-channel bits; and 
transmitting the modulated encoded frame on an Ethernet cable.

However, NPL discloses:
…. replacing the zero-bits with side-channel bits, wherein the side-channel bits are control signal bits or data bits (see NPL, pg 63, pg 64, section 123.1.3.1: The 1723 bits are encoded by a systematic LDPC(1723,2048) encoder, which adds 325 LDPC check bits to form an LDPC codeword of 2048 coded bits. The 97 zero-bits are then replaced with vendor-defined random data, and see also pg 80);
modulating the encoded frame with the side-channel bits (see NPL, pg 64 section 123.1.3.1: The resulting 2048 bit LDPC frame is then divided into 512 4-bit labels, which are mapped into PAM16 modulation symbols. The PMA transmits the PAM16 symbols over the four wire pairs in the form of 128 constituent PAM16 symbols per pair. In the receive direction (see Figure 126–7), in normal mode, the PCS processes code-groups received from the remote PHY via the PMA in 128 four-dimensional (4D) symbol blocks and maps them to the XGMII service interface in the receive path); and 
transmitting the modulated encoded frame on an Ethernet cable (see NPL, pg 64 section 123.1.3.1: The resulting 2048 bit LDPC frame is then divided into 512 4-bit labels, which are mapped into PAM16 modulation symbols. The PMA transmits the PAM16 symbols over the four wire pairs in the form of 128 constituent PAM16 symbols per pair. In the receive direction (see Figure 126–7), in normal mode, the PCS processes code-groups received from the remote PHY via the PMA in 128 four-dimensional (4D) symbol blocks and maps them to the XGMII service interface in the receive path).

Farjadrad and NPL are analogous arts, because they are about Ethernet communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Farjadrad, with the feature of zero-bits in an LDPC frame replaced with vendor-defined random data 

Regarding claim 12, the combination of Farjadrad and NPL further discloses wherein the payload bits are encoded by using a low density parity check (LDPC) code (see Farjadrad, Fig 14, Col 17 lines 46-57: The aggregated information is then forward error encoded via an LDPC encoder 1410, which appends the aggregated information with a series of check bits, at 1412. The resulting generated data structure takes the form of an LDPC transport frame).

Regarding claim 13, the combination of Farjadrad and NPL further discloses encoding the side-channel bits for error correction and/or encryption (see Farjadrad, Fig 14, Col 17 lines 46-57: The aggregated information is then forward error encoded via an LDPC encoder 1410, which appends the aggregated information with a series of check bits, at 1412. The resulting generated data structure takes the form of an LDPC transport frame, and see Col 8 lines 1-12: forward error correction (FEC) coding on the data bits).

Regarding claim 14, the combination of Farjadrad and NPL further discloses wherein the zero bits are replaced with the side- channel bits at a physical layer (see Farjadrad, Col 17 lines 26-28: the transceiver 1400 includes a 10 Gigabit Media Independent Interface (XGMII) 1402 that interfaces the transceiver (PHY) to a media access controller (MAC), and see NPL, pg 64 section 123.1.3.1:  The resulting 2048 bit LDPC frame is then divided into 512 4-bit labels, which are mapped into PAM16 modulation symbols. The obtained PHY frame of 512 PAM16 symbols is passed on to the PMA).

Regarding independent claim 15, Farjadrad discloses:
A method of receiving side-channel data on an Ethernet cable (see Farjadrad, Fig 14, Col 17 lines 15-18: a BASE-T transceiver 1400 that employs a framing module to generate a unique transport frame for variable rate Ethernet data transmission, and see Col 17 lines 26-28: the transceiver 1400 includes a 10 Gigabit Media Independent Interface (XGMII) 1402 that interfaces the transceiver (PHY) to a media access controller (MAC), and see Fig 16 Col 18 lines 23-30: FIG. 16 illustrates a receive side of the transceiver 1400 of FIG. 14. Much of the receive side of the transceiver includes circuitry that is the inverse of the transmit side), comprising: 
receiving a signal on the Ethernet cable (see Farjadrad, Fig 16 Col 18 lines 23-30: FIG. 16 illustrates a receive side of the transceiver 1400 of FIG. 14. Much of the receive side of the transceiver includes circuitry that is the inverse of the transmit side), 
demodulating the received signal to generate a received data frame, wherein the received data frame includes payload bits, side-channel bits, and parity bits, wherein the side-channel bits are control signal bits or data bits (see Farjadrad, Col 18 lines 23-30: A symbol mapper 1604 then reassembles the received symbols into a sequence of 512 nibbles, where they undergo LDPC decoding by an LDPC decoder 1606, and see Fig 16, Col 18 lines 31-36: prior to undergoing the LDPC decoding, the 97 "predetermined bits" are forced to "zero" values.  As zeros, the sequence of 97 bits are thus known bits, and see Col 18 lines 37-42: the decoded symbols are fed to a framing module 1608, where they form a 2048 bit transport frame 1610, including an auxiliary bit, data payload, 97 zeroes, and 325 check bits.  Everything but the data payload is then discarded, and the payload passed into a FIFO, and then descrambled into 65-bit Ethernet data blocks); …
… replacing the side-channel bits with zero bits (see Farjadrad, Fig 16, Col 18 lines 31-36: prior to undergoing the LDPC decoding, the 97 "predetermined bits" are forced to "zero" values.  As zeros, the sequence of 97 bits are thus known bits, and see Col 18 lines 37-42: the decoded symbols are fed to a framing module 1608, where they form a 2048 bit transport frame 1610, including an auxiliary bit, data payload, 97 zeroes, and 325 check bits.  Everything but the data payload is then discarded, and the payload passed into a FIFO, and then descrambled into 65-bit Ethernet data blocks); and 
decoding the received data frame after replacing the side-channel bits with the zero bits to recover the payload bits (see Farjadrad, Fig 16, Col 18 lines 31-36: prior to undergoing the LDPC decoding, the 97 "predetermined bits" are forced to "zero" values.  As zeros, the sequence of 97 bits are thus known bits, and see Col 18 lines 37-42: the decoded symbols are fed to a framing module 1608, where they form a 2048 bit transport frame 1610, including an auxiliary bit, data payload, 97 zeroes, and 325 check bits.  Everything but the data payload is then discarded, and the payload passed into a FIFO, and then descrambled into 65-bit Ethernet data blocks).



… extracting the side-channel bits from zero-bits positions of the received data frame; …

However, NPL discloses:
… extracting the side-channel bits from zero-bits positions of the received data frame (see NPL, pg 81, pg 87 section 126.3.2.3: The randomized bits are replaced with known zeros, and see pg 64, section 123.1.3.1: The 1723 bits are encoded by a systematic LDPC(1723,2048) encoder, which adds 325 LDPC check bits to form an LDPC codeword of 2048 coded bits. The 97 zero-bits are then replaced with vendor-defined random data); …

Farjadrad and NPL are analogous arts, because they are about Ethernet communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Farjadrad, with the feature of zero-bits in an LDPC frame replaced with vendor-defined random data for transmission, and then at reception the randomized bits are replaced with known zeros as disclosed by NPL, with the motivation to improve the transmission characteristics of information to be transferred, as disclosed by NPL in page 79 section 126.3.2.2.2.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAZZAD HOSSAIN/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111